Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7, 10, 11, 13-21, 25, 26, 28, 30, 32, 33 and 37 are allowable. The election of species requirements, as set forth in the Office action mailed on November 25, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 8, 9, 12, 31 and 38, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24, 27, 29 and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is indefinite because the claim discloses “the mono-dispersed droplets” and it is not clear if “the mono-dispersed droplets” refers to the “first mono-dispersed droplets” and/or the “second mono-dispersed droplets”.
Claim 23 is indefinite because the claim discloses “the mono-dispersed droplets” and it is not clear if “the mono-dispersed droplets” refers to the “first mono-dispersed droplets” and/or the “second mono-dispersed droplets”.
Claim 24 is indefinite because the claim discloses “the at least one composition” and it is not clear if “the at least one composition” refers to the “first composition” and/or the “second composition”.
Claim 24 is indefinite because the claim discloses “at least one material” and it is not clear if this limitation is the same as different from the “first composition”, the “second composition” and/or the “at least one composition”.
Claim 24 recites the limitation "the extractor electrode".  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 is indefinite because it appears that the claim is incomplete because the claims just ends with “the first and second nano-structural material nano-particles” and includes no further limitation after this.
Claim 29 recites the limitation "the at least one nozzle".  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the one or more first tailored properties".  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the one or more second tailored properties".  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-21, 25, 26, 28, 30-33, 37 and 38 are allowed.
Claims 22-24, 27, 29 and 34-36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Birmingham (U.S. Patent Publication No. 2015/0251213) teaches a method for depositing a first and second layer to form a pinned nanostructure on an object holder (Abstract, Page 1 Paragraph 0002 and Page 2 Paragraphs 0019 and 0020) by providing and depositing a first composition comprised of a nano-structural material, grain growth inhibitors and tailoring/alloying materials (Pages 2-3 Paragraphs 0020-0023 and Page 8 Paragraphs 0074-0076). However, Birmingham does not fairly teach or suggest providing a second composition as .

Conclusion
	Claims 22 through 24, 27, 29 and 34 through 36 have been rejected and claims 1 through 21, 25, 26, 28, 30 through 33, 37 and 38 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712